DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 6/7/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2-3,6-11, 16-17, 26, 35-36, 38 and 40 have been amended.
Claim 1-43  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.
With the amendment of claims 1, 2-3,6-11, 16-17, 26, 35-36, 38 and 40, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. Johnson, Gounares et al. and Rice 439 do not teach “determine a healthcare location of the plurality of healthcare locations associated with the particular medical diagnosis and based on a distance between the first patient and the healthcare location,” etc.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0001]-[0004], [0012]) that current medical patient care involves various parties relying on one another to provide patient information. Importing, processing and interpreting medical data and geolocation data by computers can provide context to the presentation, diagnosis and treatment of patient diseases. So a need exists to organize these human interactions by delivering medical data using the steps of “communicating to devices, receiving locations, accessing personal medical data, correlating personal medical data to physical locations, analyzing baseline models, deriving pre-configured medical conclusions, generating reports regarding a particular medical diagnosis, retrieving locations, comparing locations, determining locations based on distances, transmitting alerts,” etc.  Applicant’s system/method/computer readable medium/apparatus delivers medical data and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 1-43 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 17, 26 and 36 is/are directed to the abstract idea of “delivering medical data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0012]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-43 recite an abstract idea.
Claim(s) 1, 17, 26 and 36 is/are directed to the abstract idea of “delivering medical data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0012]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-43 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a system/method/apparatus/computer readable medium for performing the steps of “communicating to devices, receiving locations, accessing personal medical data, correlating personal medical data to physical locations, analyzing baseline models, deriving pre-configured medical conclusions, generating reports regarding a particular medical diagnosis, retrieving locations, comparing locations, determining locations based on distances, transmitting alerts,” etc., that is “delivering medical data,” etc. The limitation of “communicating to devices, receiving locations, accessing personal medical data, correlating personal medical data to physical locations, analyzing baseline models, deriving pre-configured medical conclusions, generating reports regarding a particular medical diagnosis, retrieving locations, comparing locations, determining locations based on distances, transmitting alerts,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “communicating to devices, receiving locations, accessing personal medical data, correlating personal medical data to physical locations, analyzing baseline models, deriving pre-configured medical conclusions, generating reports regarding a particular medical diagnosis, retrieving locations, comparing locations, determining locations based on distances, transmitting alerts,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-43 recite an abstract idea. 
The claim(s) recite(s), in part, a system/method/apparatus/computer readable medium for performing the steps of “communicating to devices, receiving locations, accessing personal medical data, correlating personal medical data to physical locations, analyzing baseline models, deriving pre-configured medical conclusions, generating reports regarding a particular medical diagnosis, retrieving locations, comparing locations, determining locations based on distances, transmitting alerts,” etc., that is “delivering medical data,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-43 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, memories, user- interface units, user-input units, communications units, medical diagnosis tools, networks, displays, mobile devices, laptops (Applicant’s Specification [0014], [0022], [0031]), etc.) to perform steps of “communicating to devices, receiving locations, accessing personal medical data, correlating personal medical data to physical locations, analyzing baseline models, deriving pre-configured medical conclusions, generating reports regarding a particular medical diagnosis, retrieving locations, comparing locations, determining locations based on distances, transmitting alerts,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, memories, user- interface units, user-input units, communications units, medical diagnosis tools, networks, displays, mobile devices, laptops, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, memories, user- interface units, user-input units, communications units, medical diagnosis tools, networks, displays, mobile devices, laptops, etc.). At paragraph(s) [0014], [0022], [0031], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, memories, user- interface units, user-input units, communications units, medical diagnosis tools, networks, displays, mobile devices, laptops,” etc. to perform the functions of “communicating to devices, receiving locations, accessing personal medical data, correlating personal medical data to physical locations, analyzing baseline models, deriving pre-configured medical conclusions, generating reports regarding a particular medical diagnosis, retrieving locations, comparing locations, determining locations based on distances, transmitting alerts,” etc. The recited “processors, memories, user- interface units, user-input units, communications units, medical diagnosis tools, networks, displays, mobile devices, laptops,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-43 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-16, 18-25, 27-35 and 37-43 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-16, 18-25, 27-35 and 37-43 merely specify which information is used for various calculations or provide further mental processes, but these do not change that the process can be performed in the mind.
Although the dependent claims 2-16, 18-25, 27-35 and 37-43 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-16, 18-25, 27-35 and 37-43 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 17, 26 and 36.

Response to Arguments
Applicant’s arguments filed 6/7/2022 with respect to claims 1-43 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 6/7/2022.
Applicant’s arguments filed on 6/7/2022 with respect to claims 1-43 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Johnson, Gounares et al. and Rice 439 do not render obvious the present invention because Johnson, Gounares et al. and Rice 439 do not disclose “determine a healthcare location of the plurality of healthcare locations associated with the particular medical diagnosis and based on a distance between the first patient and the healthcare location,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Johnson, Gounares et al. and Rice 439 to the amended limitations have been found persuasive. Johnson, Gounares et al. and Rice 439 do not teach “determine a healthcare location of the plurality of healthcare locations associated with the particular medical diagnosis and based on a distance between the first patient and the healthcare location,” etc. Applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Abstract Idea - Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0001]-[0004], [0012]) that current medical patient care involves various parties relying on one another to provide patient information. Importing, processing and interpreting medical data and geolocation data by computers can provide context to the presentation, diagnosis and treatment of patient diseases. So a need exists to organize these human interactions by delivering medical data using the steps of “communicating to devices, receiving locations, accessing personal medical data, correlating personal medical data to physical locations, analyzing baseline models, deriving pre-configured medical conclusions, generating reports regarding a particular medical diagnosis, retrieving locations, comparing locations, determining locations based on distances, transmitting alerts,” etc.  Applicant’s system/method/computer readable medium/apparatus delivers medical data and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. Applicant’s argument is not persuasive.
Information Processing Computer
Further, Applicant’s claimed invention is directed to “delivering medical data,” etc. through the steps of “communicating to devices, receiving locations, accessing personal medical data, correlating personal medical data to physical locations, analyzing baseline models, deriving pre-configured medical conclusions, generating reports regarding a particular medical diagnosis, retrieving locations, comparing locations, determining locations based on distances, transmitting alerts,” etc. Therefore, Applicant’s claimed invention is directed to processing data. Processing data is an abstract idea.
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant’s argument is not persuasive. 
Technical Solution
Applicant’s claims do not provide a technical solution to a problem rooted in computer technology. The mere application of generic computer components that are recited at a high degree of generality to an abstract idea does not amount to a technical solution to a problem rooted in computer technology.  Additionally, simply adding insignificant data gathering steps that are tied to another technical field does not amount to a technical solution to a problem rooted in computer technology. 
The claims are not directed to any technological solution other than computer data processing of healthcare and location data.  As described above, the claims are directed to an abstract idea such as “an idea of itself” in Alice related to mental processes and a certain method of organizing human interactions.  This abstract idea is only generally linked to a particular technological environment by reciting the generic computer components that are well known in the art as acknowledged by Applicant’s specification. Applicant’s argument is not persuasive.
2019 PEG Neither Limiting nor Exhaustive 
Further, the enumerated examples in the 2019 PEG are neither limiting nor exhaustive. They are exemplary. Applicant’s argument is not persuasive. 
The Claims Do Not Pre-Empt Every Application
While it is acknowledged that preemption is the concern driving judicial exceptions to patent eligibility, preemption is not a stand-alone test for eligibility.  Rather, the results of applying the two-part framework from Alice Corp. and Mayo answer the question of whether the claims are preemptive. Where the claims are deemed only to be directed to patent ineligible subject matter under the two-part framework, as they are in this case, preemption concerns are fully addressed and made moot.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above. Applicant’s argument is not persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626